 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                            Case No.: 2:17-cv-01799-JAD-CWH
 4 Federal National Mortgage Association,
 5                     Plaintiff
                                                                     Order Adopting
 6 v.                                                         Report & Recommendation
                                                          Re Motion to Adjudicate Attorney Lien
 7 Villagio Community Association, et al.,
 8                     Defendants
                                                                      [ECF Nos. 28, 33]
 9
10
11            In this action challenging the 2013 non-judicial foreclosure sale of a condominium home,
12 attorney Aaron Dean, Esq., moved to withdraw as counsel for defendants Steve and Janine Ayres
13 as Trustees of the 1881 Alexander 2120 Trust and to have his attorney lien adjudicated.1
14 Magistrate Judge Hoffman granted the motion to withdraw and recommends that I grant Dean’s
15 motion to adjudicate his attorney lien in part, for a total amount of $1,390, and that I deny
16 without prejudice his requests for attorney’s fees in preparing this motion and for interest.2
17 The deadline to object to that recommendation has passed, and no objection was filed. “[N]o
18 review is required of a magistrate judge’s report and recommendation unless objections are
19 filed.”3 Having reviewed the R&R, I find good cause to adopt it, and I do.
20            Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
21 Recommendation [ECF No. 33] is ADOPTED in its entirety.
22
23
24   1
         ECF Nos. 27, 28.
25   2
         ECF No. 33.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                     1
 1         IT IS FURTHER ORDERED that Aaron Dean’s motion to adjudicate attorney’s lien
 2 [ECF No. 28] is GRANTED in part for a total amount of $1,390, but his requests for interest
 3 and fees are DENIED without prejudice.
 4         Dated: November 18, 2018
                                                                _________________
                                                                               _ ________ _
                                                        _________________________________
 5                                                               rictt Judge
                                                        U.S. District  J ddgge Jenn
                                                                       Ju         nif
                                                                                    i er A. Dorsey
                                                                               Jennifer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
